Name: Commission Regulation (EEC) No 1726/79 of 26 July 1979 amending Regulations (EEC) No 1624/76, (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 1844/77 on aid measures and special sales operations for skimmed-milk powder for use in feed
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  trade policy;  food technology;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31979R1726Commission Regulation (EEC) No 1726/79 of 26 July 1979 amending Regulations (EEC) No 1624/76, (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 1844/77 on aid measures and special sales operations for skimmed-milk powder for use in feed Official Journal L 199 , 07/08/1979 P. 0010 - 0013 Greek special edition: Chapter 03 Volume 26 P. 0021 Spanish special edition: Chapter 03 Volume 16 P. 0190 Portuguese special edition Chapter 03 Volume 16 P. 0190 Finnish special edition: Chapter 3 Volume 11 P. 0053 Swedish special edition: Chapter 3 Volume 11 P. 0053 COMMISSION REGULATION (EEC) No 1726/79 of 26 July 1979 amending Regulations (EEC) No 1624/76, (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 1844/77 on aid measures and special sales operations for skimmed-milk powder for use in feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761/78 (2), and in particular Articles 7 (5) and 10 (3) thereof, Whereas in particular the following Regulations laid down special measures to encourage the disposal of skimmed-milk powder for use in feed, either by selling it at a reduced price or by granting aid: - Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (3), as last amended by Regulation (EEC) No 1250/78 (4), - Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (5), as last amended by Regulation (EEC) No 419/79 (6), - Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (7), as last amended by Regulation (EEC) No 419/79, and - Commission Regulation (EEC) No 1844/77 of 10 August 1977 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves (8), as last amended by Regulation (EEC) No 1055/78 (9); Whereas Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid for skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (10) contains, with effect from 1 January 1980, new provisions for granting aid for skimmed-milk powder intended as feed for calves ; whereas the provisions of the abovementioned Regulations should accordingly be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1624/76 is hereby amended as follows: 1. Paragraph 1 shall be replaced by the following: "1. The aid shall be paid by the consignor Member State only: (a) if the skimmed-milk powder, whether as such or incorporated in a mixture, satisfies the requirements specified in Article 1 (2) (3) and (4) of Regulation (EEC) No 1725/79 and has in the consignor Member State been the subject of the inspection relating thereto referred to in Article 10 of the said Regulation; (b) in accordance with the detailed rules relating to compliance with the moisture content specified in Articles 1 (4) and 10 (1) of Regulation (EEC) No 1725/79 ; and (c) where proof is furnished that the skimmed-milk powder has been subjected to customs control or equivalent administrative control in the Member State of destination ; such control shall include the provision of a security equal to the amount of aid, plus 10 %, for skimmed-milk powder with a moisture content not exceeding 5 %, applicable on the day on which customs export formalities were completed. (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 204, 28.7.1978, p. 6. (3)OJ No L 180, 6.7.1976, p. 9. (4)OJ No L 155, 13.6.1978, p. 11. (5)OJ No L 52, 24.2.1977, p. 19. (6)OJ No L 50, 1.3.1979, p. 46. (7)OJ No L 58, 3.3.1977, p. 16. (8)OJ No L 205, 11.8.1977, p. 11. (9)OJ No L 134, 22.5.1978, p. 44. (10)See page 1 of this Official Journal. The security shall be provided by the importer established in the Member State of destination before customs clearance for consumption." 2. Paragraphs 4 and 5 shall be replaced by the following: "4. The control copy shall be issued only on production of a certificate issued by the competent authority stating that it has verified that the provisions of paragraph 1 (a) and (b) have been complied with. The certificate shall be serial-numbered and shall give the following information: - specifications of the products as these are to appear in the control copy and any other information necessary for carrying out the control, - the number and nature of the packages and the marks and numbers they bear, - the gross and net weights of the products, - a reference to this Regulation. The certificate shall be retained by the customs office of departure. 5. The security referred to in paragraph 1 shall be released only on production of proof that the quantities of skimmed-milk powder in question have been denatured or processed within six months of the date of clearance through customs for consumption, in accordance with the provisions of Articles 1 to 8 of Regulation (EEC) No 1725/79 and, with regard to control of the denaturing or processing, the provisions of Article 10 (2) and (3) of that Regulation. Should the scrutiny referred to in Article 10 (2) (d) of Regulation (EEC) No 1725/79 reveal non-compliance with the provisions of that Regulation, an amount equal to the security unduly released shall be recovered from the applicant. With regard to the application of the first indent of the second subparagraph of Article 10 (3), of Regulation (EEC) No 1725/79, copies of the inspection documents referred to therein shall be sent by the agency responsible for the inspection to the competent authority with whom the security has been lodged. Details of securities released or forfeited shall be transmitted immediately to one of the departments or agencies designated by the Member State of destination under Article 4 of Regulation (EEC) No 729/70 and responsible for applying paragraph 6 below." Article 2 Regulation (EEC) No 368/77 is hereby amended as follows: 1. Article 16 (3) shall be amended as follows: "3. All sacks, packagings and containers of whatever form which are used to contain skimmed-milk powder denatured or incorporated in accordance with this Regulation shall bear the following clearly legible information: - the words "Regulations (EEC) No 368/77 and (EEC) No 443/77", - the denaturing or incorporation formula used (formulas IA to IG and IIA to IIK), - the words "not to be used in milk replacer feed for calves", - in the case of direct incorporation, the percentage of skimmed-milk powder contained in the finished product, - in the case of products denatured using the formulas involving the addition of copper indicated in paragraph 1 of the Annex, the actual copper content, or the maximum quantities of the product that may be mixed with other ingredients to obtain feed for (a) pigs, and (b) poultry." 2. In Chapter 1 "Denaturing" of the Annex: (a) the following indent shall be added to each of the definitions of formulas IA, IB, ID1 and ID2: "- 1 000 grams of starch", (b) the words "60 grams of copper" in the second indent of formula IG shall be replaced by "120 grams of copper". 3. In Chapter 3 "General prescriptions concerning denaturing and incorporation" of the Annex, the provisions of Part B are amended as follows: (a) the second and third subparagraphs shall be replaced by the following: "The iron sulphate referred to in formulas IB, IC, ID1, ID2, IE and IF must be finely ground and at least 30 % of its particles must be less than 250 microns in size. The copper sulphate referred to in formulas IB, IC, ID2, IE, IF and IG must be finely ground and at least 70 % of its particles must be less than 200 microns in size"; (b) the last subparagraph shall be replaced by the following: "Where skimmed-milk powder is denatured according to the formulas set out in Chapter 1, the copper sulphate and starch must be incorporated before, or at the same time as, any other product except the anti-skating and flowing agents referred to in the second subparagraph of Part A". Article 3 Regulation (EEC) No 443/77 is hereby amended as follows: 1. Article 8 (2) shall be replaced by the following: "2. All sacks, packagings and containers of whatever form used to contain skimmed-milk powder denatured or incorporated in accordance with this Regulation shall bear the following, clearly legible information: - the words "Regulations (EEC) No 368/77 and (EEC) No 443/77", - the denaturing or incorporation formula used (formulas IA to IG and IIA to IIK), - the words "not to be used for milk replacer feed for calves", - in the case of products denatured using the formulas involving the addition of copper indicated in Chapter 1 of the Annex to Regulation (EEC) No 368/77, the actual copper content, or the maximum quantities of the product that may be mixed with other ingredients to obtain feed (a) for pigs, and (b) for poultry." 2. The first paragraph of Article 9 shall be replaced by the following: "Articles 17 (2), 18 and 19 of Regulation (EEC) No 368/77 shall apply to skimmed-milk powder sold under this Regulation, as regards, in particular:". Article 4 Regulation (EEC) No 1844/77 is hereby amended as follows: 1. The following paragraphs 4, 5 and 6 shall be added to Article 1: "4. No aid shall be granted for skimmed-milk powder which at the time of its use in accordance with Article 9 (2) does not correspond to the definition given in Article 1 of Regulation (EEC) No 986/68 and if it contains, in particular, any of the following products: - lucerne meal or grass meal, - crushed cereals, - starch or puffed starch, - crushed oilcake, - fish meal, - fish oil, undeodorized. 5. Skimmed-milk powder shall be eligible for the total amount of the aid only if the moisture content does not exceed 5 % at the time of denaturing according to one of the formulas in Article 9 (2) of this Regulation. If the moisture content exceeds 5 %, the aid shall be reduced by 1 % in respect of each additional 0 72 % of moisture. 6. However, where the skimmed-milk powder used, comes directly from the factory premises in which it is produced, the check on the moisture content may be made before the skimmed-milk powder leaves the said factory premises. In that case: (a) the inspecting agency concerned shall take all necessary action to ensure that the total quantity of skimmed-milk powder which was checked is denatured or used in compound feedingstuffs, without account being taken, for the payment of the aid, of any change in weight caused by an increase in the moisture content; (b) the sacks, packaging and containers in which the skimmed-milk powder is put up shall bear the relevant information enabling the skimmed-milk powder and the factory premises to be identified and shall indicate the date of manufacture and the net weight of skimmed-milk powder; (c) the records of the checks made by the inspection agency must: - at least state and identify the quantity of skimmed-milk powder, the date of its manufacture and its moisture content, - accompany the skimmed-milk powder until it is denatured or incorporated into compound feedingstuffs, - be annexed to the accounts referred to in Article 12." 2. Article 13 (5) shall be replaced by the following: "5. All sacks, packagings and containers of whatever form used for skimmed-milk powder denatured or incorporated in accordance with Article 9 (2) shall bear the following, clearly legible information: - the number of this Regulation, - the denaturing or incorporation formula used (formulas IA to IG and IIA to IIK), - the words, "not to be used for milk replacer feed for calves", - in the case of products denatured using the methods involving the addition of copper indicated in Chapter 1 of the Annex to Regulation (EEC) No 368/77, the actual copper content or the maximum quantities of the product that can be used in feed (a) for pigs, and (b), for poultry." Article 5 This Regulation shall enter into force on 1 January 1980. It shall apply as follows: - the amendments to Regulation (EEC) No 1624/76 shall apply to goods cleared through customs for export on or after that date, - the amendments to Regulation (EEC) No 368/77 shall apply to goods sold as a result of special invitations to tender the date of submission of tenders for which is after 1 January 1980, - the amendments to Regulation (EEC) No 443/77 shall apply to products for which the final date of the sale period during which they have been bought is after 1 January 1980, - the amendments to Regulation (EEC) No 1844/77 shall apply to skimmed-milk powder denatured on or after 1 January 1980 in accordance with Article 9 (2) of that Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1979. For the Commission Finn GUNDELACH Vice-President